DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1-6, 10, 21, 22, 24-28, and 30 in the reply filed on July 27, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-6, 10, 21, 22, 24-28, and 30 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the lens is formed from an optically transparent material that encapsulates top and side surfaces of the light emitting diode . . . wherein the first electrical terminal is in contact with only the first electrical contact and the optically transparent material . . . wherein the second electrical terminal is in contact with only the second electrical contact and the optically transparent material” (claim 1).

 	As to claim 1, Lee et al. (U.S. Patent Publication No. 2015/0102373 A1), hereafter “Lee”, is the closest prior art.  Lee teaches a light emitting diode 420 comprising a first electrical contact 421 and a second electrical contact 422 positioned along a bottom surface of the light emitting diode; optically transparent material (transparent resin from dispenser D) disposed along a bottom surface of the light emitting diode; a first electrical terminal 421 positioned on a bottom of the light emitting assembly and that is greater in size than the first electrical contact; a second electrical terminal 412 separate and apart from the first electrical terminal and that is positioned on the bottom of the light emitting assembly adjacent the first electrical terminal, wherein the second electrical terminal is greater in size than the second electrical contact; wherein the optically transparent material disposed along the bottom surface of the light emitting diode extends between the first and second electrical contacts, and wherein the optically transparent material extending between the first and second electrical contacts is in contact with at least a portion of the first electrical terminal and the second electrical terminal.

 	However, Lee is silent as to lens 150 formed from the optically transparent material- furthermore, Lee’s optically transparent material does not encapsulate a top surface of the light emitting diode.  Additionally, Lee does not teach the first electrical terminal and second electrical terminal in contact with only the first/second electrical contacts and the optically transparent material because they are also in contact with structures 410, 440.

 	Similar reasons for allowability apply to independent claims 21 and 27.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829